Citation Nr: 0835651	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-13 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2004, a statement of the 
case was issued in February 2005, and a substantive appeal 
was received in May 2005.  The veteran testified at a hearing 
before the Board in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2008 Board hearing, the veteran's testimony 
and argument advanced by his representative was collectively 
to the effect that the veteran's PTSD disability has 
increased in severity.  It appears that the last VA 
examination for rating purposes was conducted in 2004.  It 
has been argued that declining Global Assessment of 
Functioning (GAF) scores since that time are indicative of 
increasing impairment.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

Under the circumstances, the Board believes a current VA 
examination is necessary to fully assist the veteran with his 
claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his PTSD.  The 
claims file must be made available to the 
examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for PTSD.  The examiner should 
also report a GAF score and comment, if 
possible, on the social and occupational 
impairment resulting from the service-
connected PTSD.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating for PTSD is 
warranted.  The RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
